WOODS, Circuit Judge,
after the foregoing statement, delivered the opinion of the court.
A fuller statement of the facts is not necessary to an understanding of the propositions of law on which our decision must turn. It may be that by reason of the facts alleged the defendant in error was estopped by the judgment at law to deny the amount of the indebtedness of the railway company to Thomas, but thu question of his personal liability to pay that debt was not an issue in that action, and therefore could not have been concluded by the judgment. The proposition on which chief reliance is placed by the plaintiff in error is that the liability of the defendant in error to pay the debt was' determined by the decree in the chancery suit. Together with various *105other matters of defense set up in the answer to the bill in that case, the promise of the defendant in error on sufficient consideration to pay the debts of the railway company, including: that to Thomas, was definitely averred; and, the bill having been dismissed after a hearing upon the merits, it is insisted that the decree of dismissal is an adjudication between the parties of all the issues, and therefore a conclusive determination of the alleged liability of the defendant in error. The proposition is not sound, and is believed to be without support in the decided cases. It is, of course, true, and the doctrine is everywhere recognized, as declared in Durant v. Essex Co., 7 Wall. 107, that a decree in absolute terms dismissing a bill is “an adjudication of the merits of the controversy,” but that does not mean that such a decree must be regarded as establishing conclusively the truth of all matter's of defense alleged, when more defenses than one appear to have been pleaded. “It is a general rule that a valid judgment for the plaintiff definitely and finally negatives every defense that might and should have been raised against the action” (Black, Judgm. § 354); but the converse — that a judgment or decree for the defendant establishes the truth of all defenses pleaded, no matter how many or various — is not true. The authorities on this point are consistent, though in respect to the burden of proof, and perhaps other phases of the subject, they are not in entire harmony. Van Fleet, Former Adj. § 279. For the present purpose it is enough to quote a passage from the opinion of the supreme court in Russell v. Place, 94 U. S. 606, 608:
“It is undoubtedly settled law that a judgment of a court of competent jurisdiction, upon a question directly involved in one suit, is conclusive as to that question in another suit between the same parties. But to this operation of the judgment it must ajipear, either upon the face of the record or be shown by extrinsic evidence, that the precise question was raised and determined in the former suit. If there be any uncertainty on this head in the record,— as, for example, if it appear that several distinct mailers have been litigated, upon one or more of which the judgment may have passed, without indicating which of them was thus litigated, and upon which the judgment was rendered. — tlie whole subject-matter of the action will be at large, and open to a new contention, unless this uncertainty be removed by extrinsic evidence showing the precise point involved and determined. To apply the judgment, and give effect to the adjudication actually made, when the record leaves the matter in doubt, such evidence is admissible.”
In Washington Gaslight Co. v. District of Columbia, 161 U. S. 316, 329, 16 Sup. Ct. 564, where Russell v. Place and other cases are cited, it is said:
“The elementary rule is that, for the purpose of ascertaining the subject-matter of a controversy, and fixing the scope of the thing adjudged, the entire record, including the testimony offered in the suit, iway be examined.”
The judgment below is affirmed.